Citation Nr: 0304405	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  98-16 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for Reiter's syndrome, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel





INTRODUCTION

The appellant served on active duty from May 1976 to October 
1980, and from August 1982 to December 1983.  He was on the 
Temporary Disability Retired List from October 1980 to August 
1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  That rating decision, in part, 
granted an increased rating of 20 percent for Reiter's 
syndrome, effective from December 31, 1997.  The appellant 
disagreed with the assignment of only a 20 percent 
evaluation.

This case was previously before the Board in September 1999 
and again in June 2000 when it was remanded for further 
development.  The requested development has been completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's has not had incapacitating episodes of 
Reiter's syndrome since his military service.

3.  The appellant is able to raise his arms above 90 degrees 
but lacks complete range of motion.

4.  The appellant has full range of motion of his lumbar 
spine with pain at the extremes of motion.

5.  The appellant has flexion contractures of both elbows of 
not more than 15 degrees.  From that point, he was able to 
flex his elbows to at least 125 degrees.

6.  The appellant lacks approximately five degrees 
dorsiflexion in his ankles.

7.  Examination of the appellant did not show residuals of 
Reiter's syndrome in his knees.

8.  It is more favorable to the appellant to rate his 
Reiter's syndrome for residuals of limitation of motion than 
to rate his Reiter's syndrome as an active process.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent, but no greater, disability 
evaluation for Reiter's syndrome of the left shoulder have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 
5201.

2.  The criteria for a 10 percent, but no greater, disability 
evaluation for Reiter's syndrome of the right shoulder have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 
5201.

3.  The criteria for a 10 percent, but no greater, disability 
evaluation for Reiter's syndrome of the lumbar spine have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 
5292.

4.  The criteria for a 10 percent, but no greater, disability 
evaluation for Reiter's syndrome of the left elbow have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5206, 
5207.

5.  The criteria for a 10 percent, but no greater, disability 
evaluation for Reiter's syndrome of the right elbow have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5206, 
5207.

6.  The criteria for a 10 percent, but no greater, disability 
evaluation for Reiter's syndrome of the left ankle have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5271.

7.  The criteria for a 10 percent, but no greater, disability 
evaluation for Reiter's syndrome of the right ankle have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5271.

8.  The criteria for a compensable disability evaluation for 
Reiter's syndrome of the left knee have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5260, 5261.

9.  The criteria for a compensable disability evaluation for 
Reiter's syndrome of the right knee have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At a March 1998 VA examination, the examiner reviewed the 
appellant's claims folder.  The appellant stated that in 
approximately 1978 during service he had pain and swelling in 
his left knee.  The symptoms eventually progressed to both 
knees.  As a result, he was placed on temporary disability 
retirement from 1980 to 1982.  Following his reinstatement, 
his joint symptoms persisted and progressed to his back.  In 
1983 he was medically discharged with a diagnosis of Reiter's 
syndrome.  His symptoms included swelling in his feet with 
prolonged standing.  He also had pain, swelling, and 
restriction of motion in both elbows.

The examiner noted that the appellant stood with good 
posture.  The lumbar spine showed a range of 80 degrees 
flexion, lateral bending to 30 degrees bilaterally, and no 
backward extension.  The appellant was able to heel-walk and 
toe-walk well.  His reflexes were physiological.  Sitting 
leverage tests were negative.  Both elbows showed a 15-degree 
flexion contracture, from which position the appellant could 
flex to 140 degrees bilaterally.  Palpation of the elbow 
joints did not reveal any increased heat or anything to 
suggest a synovial proliferation in the olecranon fossa or in 
the medial lateral joint constraints.  He had no point 
tenderness about the elbow.  His hands showed excellent 
pinch, hook, and grasp.  There was no sensory loss.  The 
appellant's knees showed range of motion from zero to 135 
degrees bilaterally.  Stress testing showed no laxity of the 
collateral or cruciate systems in either knee.  There was no 
evidence of increased heat or joint effusion.  The 
appellant's feet showed no sign of swelling or increased 
heat.  Palpation of the right ankle along the course of the 
peroneus longus and peroneus brevis tendons within the 
retromalleolar sheath was tender on the right side, but not 
on the left side.  The appellant's ankles showed a range of 
motion from 15 degrees of dorsiflexion to 45 degrees of 
plantar flexion bilaterally.  The feet inverted and everted 
15 to 20 degrees.  This was the range for both the ankles and 
the feet.

X-ray films of the lumbar spine revealed no evidence of loss 
of height of the intervertebral space.  The appellant did 
have some sclerosis at the sacroiliac articulation 
bilaterally.  This was rather diffuse.  The oblique views 
that permitted examination through the joint line did not 
show joint destruction, but sclerosis was present.  Multiple 
views of the right foot revealed a notch-like defect in the 
distal aspect of the cuneiform.  Small spur formation was 
present on the dorsum of the os calcis.  Multiple views of 
the left foot showed no significant joint abnormalities.  The 
bone and soft tissue structures were unremarkable.  Multiple 
views of the elbows showed very minimal irregular margin of 
the coronoid process plus a small soft tissue calcification 
noted on the right elbow.  The joint spaces and margins were 
otherwise unremarkable.  Multiple views of the knees revealed 
no pathological process as far as joint destruction.  Small 
spurs were noted on the lateral rims of the patellae.  The 
examiner diagnosed Reiter's syndrome.

VA medical records from December 1998 to February 2000 show 
treatment of the appellant for pain in his right arm and 
shoulder.  At a June 1999 VA rheumatology consultation, the 
appellant reported having had multiple swollen joints, 
including his ankles, knees, elbows, hips, and low back, in 
service that rendered him unable to walk.  He reported an 
increase in the symptoms in his knees, shoulders, and elbows 
since then.  He complained primarily of right elbow pain and 
stiffness, which had become constant.  There was no swelling 
or warmth.  The right shoulder had been bothering him as 
well, but his elbow was much worse.  He had had to change 
positions at the Postal Service due to his right elbow 
symptoms.  Medication had not improved his symptoms.  He had 
full range of motion of his neck and shoulders.  He had 
limited extension in both elbows, more so in the right elbow.  
The right elbow was tender anteriorly and over the medial 
epicondyle.  There was no warmth or effusion.  There was a 
slight increase in pain with resistive flexion and extension 
of the wrists and fingers.  There was no tenderness over the 
lateral epicondyle.  He had full range of motion in his hips.  
The ankles and feet were normal.  There was crepitus in the 
knees, greater on the left than on the right.  The examiner 
noted the appellant's history of Reiter's syndrome but was 
unsure if this was chronic or not.  The examiner was also 
unsure of the etiology of the elbow pain.

At an August 1999 VA rheumatology consultation, the appellant 
was followed up for pain in his right shoulder and elbow, 
especially with use or activity.  He had full range of motion 
of his neck and right shoulder but was unable to fully extend 
his right arm.  He was tolerating the pain well while using 
Indocin.  The diagnosis was degenerative joint disease of the 
elbow, rule out ulnar nerve entrapment.  The appellant was 
seen again at the rheumatology clinic in February 2000.  He 
reported that his symptoms had improved.  He continued to 
have periods where he was unable to fully extend his right 
arm.  The appellant had pain in his right arm with strength 
testing.  Because Indocin was not greatly effective at 
controlling pain, the appellant was switched to Celebrex.  
Degenerative joint disease was diagnosed.

At an August 2000 VA examination, the examiner reviewed the 
appellant's claims folder.  The appellant reported that he 
had continued to have migrating joint symptoms and pains 
since last being examined, by the same examiner, in March 
1998.  The intermittent nature or migrating nature of the 
pain related especially to the area of greatest pain.  The 
appellant reported that he might go for months with only a 
few symptoms only to then have an increase in pain in an 
isolated joint.  He also occasionally had episodes of 
stiffening in his low back.  The pain came and went.  He 
occasionally required the use of a cane due to joint pain.  
He was employed by the United States Postal Service as a 
supply clerk.  He was responsible for the maintenance of 
labels.  He rated the pain in his back at the level of six, 
with occasional increases above this level.  The pain in his 
knees was between level six and level seven.  He rated the 
pain in his right elbow at level ten and the pain in his left 
elbow between levels six and seven.  He rated the pain in 
both ankles at level five.  The pain in his right elbow was 
level ten at times, and the pain in his left elbow was 
between level six and level seven.  Level ten was the highest 
level.

The examiner noted that the appellant was right-handed.  The 
appellant was capable flexing forward to 85 degrees, 
extending backward to 35 degrees, and flexing laterally to 40 
degrees bilaterally.  The examiner noted that the ranges of 
motion were complete.  The appellant did have pain at the 
extremes of motion.  The appellant's knees showed complete 
range of motion, from zero degrees to 140 degrees, without 
pain.  Both knees were stable.  The examiner did note 
retropatellar grating, more pronounced on the right than on 
the left.  Both of the appellant's elbows showed a flexion 
contracture of approximately ten degrees.  From this 
position, he could flex to 140 degrees on the left and 125 
degrees on the right.  The examiner opined that zero to 145 
degrees was the expected range of motion.  The extremes of 
the ranges of motion were painful.  The contours of the elbow 
joints were not disturbed to palpation or inspection.  
Pronation and supination of the forearms were not impaired.

Both ankles showed a range from 20 degrees of dorsiflexion to 
45 degrees of plantar flexion.  The extremes of these ranges 
produced pain along the anterior joint line.  The appellant 
moved his shoulders stiffly with passive assistance.  He was 
able to rotate his left shoulder internally to 90 degrees and 
rotate internally his right shoulder to 80 degrees.  The 
overhead position of both shoulders lacked ten degrees.  
External rotation was complete bilaterally.  The appellant 
performed the shoulder motions cautiously.  The examiner 
opined that a normal range of motion would be expected to be 
180 degrees pivotal (or overhead) and 90 degrees of rotation 
internally and externally.  Muscle resistance testing was 
also done.

The appellant had excellent grip in both hands.  There was no 
restriction of flexion or extension due to weakness at the 
elbows, although forced resistance against the triceps on the 
right produced pain in the right shoulder.  The musculature 
about the right knee and left knee were powerful.  There was 
no weakness to the musculature about the right and left 
ankles.  Neurologic deficits were not seen on the examination 
of the appellant.  No joints were found to be unstable.  No 
muscular weakness was found.

Multiple x-ray films were obtained.  Views of the right and 
left knees revealed only very small patellar rim spurs and no 
destruction of the joints.  Views of the right shoulder 
suggested some slight narrowing of the space in these 
projections.  The coronoid process was visible.  Small areas 
of diminished density were noted in the greater tuberosity 
area.  Multiple views of the left shoulder showed no 
pathological process.  The acromioclavicular articulation was 
not seen in the projections.  Multiple views of the lumbar 
spine showed bilateral densities opposite the sacroiliac 
articulations bilaterally.  There was an increase in the 
lordotic curve.  Multiple views of the right elbow showed a 
diminished joint space in the trochlear and ulnar 
compartment.  Small osteochondritic bodies were present 
posteriorly and anteriorly, noted opposite the coronoid 
shadow and the olecranon shadow.  Multiple views of the left 
elbow showed a diminished joint space between the trochlea 
and the ulna.  Degenerative changes, which were very small, 
were noted in the coronoid process.  Multiple views of the 
left ankle revealed a spur on the superior tip of the os 
calcis.  A small spur was present at the head/neck junction 
of the talus.  Multiple views of the right ankle revealed 
similar findings.

The examiner diagnosed Reiter's syndrome.  The examiner noted 
that the appellant had described restriction of capacity 
secondary to pain that migrates and stiffness that varies.  
The function and movement of the joint involved would be 
impaired due to the migratory nature.  The examiner explained 
that it was possible for the pain to strike first at one 
joint and then, later, at another.  The appellant had clear 
x-ray findings in the sacroiliac articulation and both elbows 
that demonstrated his arthritis process.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a September 1998 
Statement of the Case (SOC), the RO informed the appellant of 
the type of evidence needed to substantiate his claim, 
specifically the criteria required for higher disability 
ratings.  The RO also informed the appellant that VA would 
assist in obtaining identified records, but that it was his 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
Further, in the June 2000 Remand, the Board advised the 
appellant that he need not take any action because the RO 
would obtain the evidence necessary to evaluate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  Thus, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SOC and the June 2000 
Remand informed the appellant of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.

As for VA's duty to assist a veteran, medical records from 
the Little Rock, Arkansas VA Medical Center have been 
obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  As for VA's duty to 
obtain any medical examinations, the appellant was provided 
examinations in March 1998 and August 2000.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
have complied with the instructions contained in the 
September 1999 and June 2000 Remands from the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  A remand or 
further development of this claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2002); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2002).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2002), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2002).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).

Regarding musculoskeletal disabilities, such as the 
appellant's lumbar spine and shoulder disabilities, 
functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (2002).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Both limitation of motion and 
pain are necessarily recorded as constituents of a 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2002); see also 
DeLuca, 8 Vet. App. 202.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2002); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2002).

The appellant's diagnosed Reiter's syndrome is rated 20 
disabling under Diagnostic Code 5099-5002.  Reiter's syndrome 
does not have a specific diagnostic code.  When a veteran is 
diagnosed with an unlisted condition, it must be rated under 
an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27 
(2002).  The diagnostic code is "built-up" by assigning the 
first two digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
38 C.F.R. § 4.27 (2002).  Then, the disability is rated by 
analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 
(2002).  Therefore, his service-connected Reiter's syndrome 
is rated according to the analogous condition of rheumatoid 
arthritis under Diagnostic Code 5002.

Under Diagnostic Code 5002, a 20 percent disability rating is 
assigned for rheumatoid arthritis as an active process with 1 
or 2 exacerbations a year in a well-established diagnosis.  A 
40 percent evaluation requires symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times per year.  The 
condition may also be rated for chronic residuals.  For 
residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, rheumatoid arthritis should be 
rated under the appropriate diagnostic codes for the specific 
joint or joints involved.  Where, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the codes, a rating of 10 percent is 
warranted for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5002 (2002).  For the purpose 
of rating disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major joints.  The 
lumbar vertebrae are considered a group of minor joints, 
ratable on a parity with a major joint.  The lumbosacral 
articulation and both sacroiliac joints are considered to be 
a group of minor joints, ratable on disturbance of lumbar 
spine functions.  38 C.F.R. § 4.45 (2002).

In this case, the record does not indicate that the appellant 
has had incapacitating episodes of Reiter's syndrome since 
service.  His Reiter's syndrome is not productive of definite 
impairment of his health.  Accordingly, the preponderance of 
the evidence is against a disability rating greater than 20 
percent under Diagnostic Code 5002 for Reiter's syndrome or 
rheumatoid arthritis as an active process.  The Board must, 
however, consider whether the appellant is entitled to a 
higher disability rating based upon residuals of Reiter's 
syndrome resulting in limitation of motion of his joints.

On examination, the appellant was able to flex and abduct his 
shoulders from zero to 170 degrees.  The normal range of 
motion of the arm is flexion of the shoulder from zero to 180 
degrees and abduction of the shoulder from zero to 180 
degrees.  38 C.F.R. § 4.71, Plate I (2002).  Limitation of 
motion of the arm is rated under Diagnostic Code 5201.  Under 
Diagnostic Code 5201, a 20 percent disability rating is 
assigned for an inability to lift either the major or minor 
arm no higher than shoulder level.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2002).  A 20 percent rating is the 
minimal compensable rating under this diagnostic code.  The 
appellant does not meet the criteria for a compensable rating 
under this diagnostic code because he is able to move each of 
his arms past the 90-degree or shoulder level.  However, a 
rating of 10 percent is warranted for each major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5002.  The 
appellant clearly shows limitation of motion of the 
shoulders.  He lacks full range of motion in both shoulders.  
See 38 C.F.R. § 4.71, Plate I (2002).  The limitation of 
motion was confirmed on examination of the appellant by his 
tentative movements of his shoulders.  Accordingly, the 
appellant is entitled to a 10 percent disability rating for 
his left shoulder and a 10 percent disability rating for his 
right shoulder because each shoulder is a single major joint.  
The preponderance of the evidence is against a disability 
rating greater than 10 percent for either shoulder because 
the appellant does not meet the criteria for a compensable 
evaluation under Diagnostic Code 5201.

The ranges of motion for the appellant's lumbar spine have 
been shown as 80 degrees forward flexion in March 1998 and 85 
degrees flexion in August 2000, no extension backward in 
March 1998 and 35 degrees extension in August 2000, and 
lateral flexion to 30 degrees bilaterally in March 1998 and 
40 degrees lateral flexion bilaterally in August 2000.  The 
examiner in August 2000 noted that the ranges of motion were 
complete; however, he also noted pain at the extremes of 
motion.  Limitation of motion of the lumbar spine is rated 
under Diagnostic Code 5292.  Diagnostic Code 5292 provides a 
10 percent disability rating for slight limitation of motion.  
A 20 percent disability rating under Diagnostic Code 5292 
requires moderate limitation of motion.  In order to obtain a 
40 percent disability rating, the highest available under 
Diagnostic Code 5292, severe limitation of motion of the 
lumbar spine must be shown.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  Although the appellant showed slight 
limitation of motion in March 1998 based on his lack of 
ability to extend backwards, one examination in August 2000 
the range of motion of the appellant's spine was noted to be 
complete or full.  Thus, the appellant does not meet the 
criteria for a compensable rating under this diagnostic code 
because he does not currently have slight limitation of 
motion.  Nevertheless, a rating of 10 percent is warranted 
for each major joint or group of minor joints affected by 
rheumatoid arthritis with resulting limitation of motion.  It 
is unclear whether the appellant actually has any limitation 
of motion, but, even in August 2000, the appellant did show 
pain at the extremes of motion.  With consideration of such 
factors as flare-ups and fatigability with use, the appellant 
is entitled to a 10 percent disability rating for his lumbar 
spine because the lumbar vertebrae are considered a group of 
minor joints, ratable as a major joint.  The preponderance of 
the evidence is against a disability rating greater than 10 
percent for limitation of motion of the lumbar spine because 
the appellant does not meet the criteria for a higher 
evaluation under Diagnostic Code 5292.

In March 1998 both of the appellant's elbows showed a flexion 
contracture of 15 degrees.  From there, he was able to flex 
his elbows to 140 degrees bilaterally.  In August 2000 the 
appellant showed a flexion contracture in both elbows of 10 
degrees.  From there, his right elbow could flex to 125 
degrees, and his left elbow could flex to 140 degrees.  
Pronation and supination of the forearms were not impaired.  
The normal range of motion of the elbow is flexion from zero 
to 145 degrees.  The standard ranges of motion of the forearm 
are pronation from zero to 80 degrees and supination from 
zero to 85 degrees.  38 C.F.R. § 4.71, Plate I (2002).  
Limitation of motion of the elbow or forearm is rated under 
Diagnostic Codes 5206 and 5207.  A 10 percent disability 
rating is available under Diagnostic Code 5206 for limitation 
of flexion of either the major or minor arm to 100 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5206 (2002).  A 10 percent 
disability rating is also available under Diagnostic Code 
5207 for limitation of extension of the either the major or 
minor arm to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5207 (2002).  A 10 percent rating is the minimal compensable 
rating under either diagnostic code.

The appellant does not meet the criteria for a compensable 
rating under either diagnostic code, even using the most 
severe limitation of motion shown by the appellant on 
examination, because he is able to move his forearm past the 
100 degrees of flexion and he is able to extend to forearms 
beyond 45 degrees to at least 15 degrees.  Further, because 
the appellant has shown complete pronation and supination, he 
is not entitled to a compensable rating under Diagnostic Code 
5213 for impairment of supination and pronation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5213 (2002).  However, a 
rating of 10 percent is warranted for each major joint or 
group of minor joints affected by limitation of motion.  The 
appellant clearly shows limitation of motion of the elbows.  
He lacks full range of motion in both elbows.  See 38 C.F.R. 
§ 4.71, Plate I (2002).  Accordingly, the appellant is 
entitled to a 10 percent disability rating for his left elbow 
and a 10 percent disability rating for his right elbow 
because each elbow is a single major joint.  The 
preponderance of the evidence is against a disability rating 
greater than 10 percent for either elbow because the 
appellant does not meet the criteria for a higher evaluation 
under Diagnostic Codes 5206, 5207, or 5213.

On examination, the appellant showed bilateral ranges of 
motion of his ankles from 15 degrees of dorsiflexion to 45 
degrees of plantar flexion in March 1998 and from 20 degrees 
of dorsiflexion to 45 degrees of plantar flexion in August 
2000.  The normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II (2002).  Limitation of motion of 
the ankle is rated under Diagnostic Code 5271.  A 10 percent 
disability rating under Diagnostic Code 5271 requires 
moderate limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2002).  A 10 percent rating is the minimal 
compensable rating under this diagnostic code.  Because the 
appellant at most lacks only five degrees of dorsiflexion in 
his ankles, he does not meet the criteria for a compensable 
rating under this diagnostic code.  However, a rating of 10 
percent is warranted for each major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5002.  The appellant showed 
limitation of motion of his ankles in March 1998.  In August 
2000 he showed pain at the extremes of motion in his ankles.  
With consideration of such factors as flare-ups and 
fatigability with use, the appellant is entitled to a 10 
percent disability rating for his left ankle and a 10 percent 
disability rating for his right ankle because each ankle is a 
single major joint.  The preponderance of the evidence is 
against a disability rating greater than 10 percent for 
either ankle because the appellant does not meet the criteria 
for a higher evaluation under Diagnostic Code 5271.

On examination in March 1998, the appellant showed range of 
motion of his knees from zero to 135 degrees.  On examination 
in August 2000, the appellant showed range of motion of his 
knees from zero to 140 degrees.  The normal range of motion 
of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, 
Plate II (2002).  Limitation of motion of the knee is rated 
under Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides a zero percent disability rating where flexion of 
the leg is limited to 60 degrees and a 10 percent disability 
rating where flexion of the leg is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  Diagnostic 
Code 5261 provides a zero percent disability rating where 
extension of the leg is limited to 5 degrees and a 10 percent 
disability evaluation for limitation of extension to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  
The appellant does not meet the criteria for a compensable 
rating under either diagnostic code because he is able to 
fully extend both of his legs and is able to flex his knees 
past 45 degrees.

Although a rating of 10 percent is warranted for each major 
joint or group of minor joints affected by limitation of 
motion and the appellant possibly showed limitation of motion 
of his knees in March 1998, see 38 C.F.R. § 4.71, Plate I 
(2002), the limitation of motion was not confirmed 
objectively by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  There was no 
evidence of laxity, increased heat, or joint effusion.  
Indeed, in August 2000, the appellant had complete range of 
motion of both knees and was noted specifically to not have 
any pain on motion even at the extremes of motion.  The 
musculature about both knees was not merely noted to be 
without weakness but instead was noted to be "powerful."  
X-ray examination of the knees has shown only very small 
patellar rim spurs and no destruction of the joints.  
Accordingly, the appellant is not entitled to a 10 percent 
disability rating for either knee.  The preponderance of the 
evidence is against such a rating under Diagnostic Code 5002, 
5260, and 5261.

In determining the appropriate ratings for the appellant 
based upon limitation of motion of his joints, the Board has 
considered the overall disability picture demonstrated by the 
record to arrive at the appropriate level of functional 
impairment such to provide for fair compensation in this 
case.  In so doing, the Board has carefully considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the appellant's disability is essentially 
manifested by pain.  Although the appellant has pain on 
motion, the Board finds that the disability ratings granted 
consider the appellant's functional loss, pain, and weakness 
resulting from his Reiter's syndrome.  Indeed, were the Board 
not to consider these factors, compensable evaluations for 
the appellant's ankles and lumbar spine would not be 
warranted.

It is more favorable to the appellant to rate his Reiter's 
syndrome under Diagnostic Code 5002 as residuals with 
limitation of motion than as an active process.  The Board 
notes that, when the case is returned to the RO, re-rating of 
his service-connected Reiter's syndrome may be required 
because Diagnostic Code 5002 precludes the assignment of 
separate rating for the active process of rheumatoid 
arthritis and the residual ratings for limitation of motion 
or ankylosis resulting from rheumatoid arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002, NOTE (2002).  Impairments 
associated with a veteran's service-connected disability may 
be rated separately unless they constitute the same 
disability or the same manifestation.  The critical element 
is that none of the symptomatology for any of the conditions 
can be duplicative of or overlapping with the symptomatology 
of the other conditions; the manifestations of the 
disabilities must be separate and distinct.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); see also Brady v. Brown, 4 
Vet. App. 203, 206 (1993).























	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to a 10 percent rating, but no higher, for the 
appellant's residuals of Reiter's syndrome of the left 
shoulder is granted.

Entitlement to a 10 percent rating, but no higher, for the 
appellant's residuals of Reiter's syndrome of the right 
shoulder is granted.

Entitlement to a 10 percent rating, but no higher, for the 
appellant's residuals of Reiter's syndrome of the left elbow 
is granted.

Entitlement to a 10 percent rating, but no higher, for the 
appellant's residuals of Reiter's syndrome of the right elbow 
is granted.

Entitlement to a 10 percent rating, but no higher, for the 
appellant's residuals of Reiter's syndrome of the left ankle 
is granted.

Entitlement to a 10 percent rating, but no higher, for the 
appellant's residuals of Reiter's syndrome of the right ankle 
is granted.

Entitlement to a 10 percent rating, but no higher, for the 
appellant's residuals of Reiter's syndrome of the lumbar 
spine is granted.

Entitlement to a compensable rating for residuals of Reiter's 
syndrome of the left knee is denied.

Entitlement to a compensable rating for residuals of Reiter's 
syndrome of the right knee is denied.


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


